DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 5-7 of the response, filed 02/02/2021, with respect to the rejection(s) of claim(s) 1, 4-8, and 11-14 under 35 U.S.C. §103, have been fully considered and are persuasive.  As discussed in the interview conducted on 01/12/2021, the amendments to Claim 1 are not disclosed by the previously cited prior art.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shigenaga (JP 2007010259 A) and Ooya (US Publication No: 2013/0323098).
Claim Objections
Claims 1, 5-7 and 12-14 are objected to because of the following informalities:  
“each blade” in Claim 1, Lines 4 & 8 should read “each blade of the plurality of blades”.
“each corresponding blade” in Claim 1, Line 8 should read “each corresponding blade of the plurality of blades”.
“each of the blades” in Claims 5 and 12 should read “each blade of the plurality of blades”.
“two adjacent interference grooves” in Claims 6 and 13 should read “two adjacent interference grooves of the plurality of interference grooves”.
“adjacent grooves” in Claims 7 and 14 should read “adjacent grooves of the three interference grooves”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigenaga (JP 2007010259 A) in view of Ooya (US Publication No: 2013/0323098).
Regarding Claim 1: Shigenaga discloses a centrifugal fan blade assembly (Figure 4, No. 8a) comprising a plurality of blades (8b), a rear disc (8c), and a front disc (8c) (Figure 3; Paragraph [0019] of English translation, Lines 177-178); wherein the front disc and the rear disc are arranged coaxially (Figure 3; Paragraph [0019] of English translation, Lines 177-178); a first edge (Figure 11, No. “D”) of each blade is fixedly 
Ooya teaches blades (Figure 1A, No. 3) for a blower assembly (Figure 2, No. 10), wherein the blades comprise V-shaped interference grooves (Figure 6, No. 3-1 through 3-4) in the leading edge (6) of the blades.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the interference grooves of the blades of Shigenaga V-shaped, as taught by Ooya, for the purpose of reducing flow separation and easing disturbances near the blade surface, thus reducing noise, increasing blowing performance, and allowing the blades to perform blowing work more efficiently (Paragraph [0023], Lines 1-8).
Shigenaga, as modified by Ooya, however, fails to disclose an apex angle of the V-shaped grooves being between 30° and 85°.

Regarding Claim 5: Shigenaga, as modified by Ooya, discloses the centrifugal fan blade assembly according to Claim 1, wherein each of the blades is provided with a plurality of interference grooves (Shigenaga: Figure 13a).
Regarding Claim 8: Shigenaga, as modified by Ooya, discloses a centrifugal fan (Shigenaga: Figures 1 & 3, No. 8) comprising the centrifugal blade assembly defined in Claim 1.
Regarding Claim 12: Shigenaga, as modified by Ooya, discloses the centrifugal fan according to Claim 8, wherein each of the blades is provided with a plurality of interference grooves (Shigenaga: Figure 13a).
Claims 4, 6-7, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigenaga and Ooya as applied to Claims 2, 5, 9, and 12 above, and further in view of Lee (US Patent No: 5,337,568).
Regarding Claims 4 and 11: Shigenaga, as modified by Ooya, discloses the centrifugal fan blade assembly according to Claim 1 and the centrifugal fan according to Claim 8, wherein the V-shaped groove comprises a groove depth (Shigenaga: Figure 13a; Ooya: Figures 6, 8, & 9); however, Shigenaga, fails to disclose the depth being between 0-3 mm.
Lee teaches a blade (Figure 3, No. 32) comprising interference grooves (37) provided on the blade leading edge (Figure 3), wherein the grooves comprise a depth (Figure 7, No. “D”) between 0-3 mm (Column 2, Lines 10-12).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the depth of the groove of the
centrifugal fan blade assembly and centrifugal fan of Shigenaga, as modified by Ooya, in the claimed range, as taught by Lee, for the purpose of reducing the heat input into the wall of the blade, thus eliminating the need for potential cooling holes in the blade (Column 2, Lines 35-40).
Regarding Claims 6 and 13: Shigenaga, as modified by Ooya, discloses the centrifugal fan blade assembly according to Claim 5 and the centrifugal fan according to Claim 12, wherein there is a distance between two adjacent grooves (Shigenaga: Figure 13a) ; however, Shigenaga, as modified by Ooya, fails to disclose the distance between two adjacent interference grooves being between 0-1 mm.
Lee teaches a blade (Figure 3, No. 32) comprising interference grooves (37) provided on the blade leading edge (Figure 3), wherein adjacent grooves have a distance (Figure 4, No. “WR”) between them, the distance being between 0-1 mm (Column 4, Lines 27-29 & 52-57).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the distance between adjacent grooves of the centrifugal fan blade assembly and centrifugal fan of Shigenaga, as modified by Ooya, between 0-1 mm, as taught by Lee, for the purpose of reducing the heat input into the wall of the blade, thus eliminating the need for potential cooling holes in the blade (Column 2, Lines 35-40).
Regarding Claims 7 and 14: Shigenaga, as modified by Ooya, discloses the centrifugal fan blade assembly according to Claim 5 and the centrifugal fan according to Claim 12, wherein three interference grooves are provided (Shigenaga: Figure 13a); however, Shigenaga fails to disclose distances between adjacent grooves of the three interference grooves being identical.
Lee teaches a blade (Figure 3, No. 32) comprising three interference grooves (37) provided on the blade leading edge (Figure 3), wherein the three grooves have an equal
distance (Figure 4, No. “WR”) between them (Column 4, Lines 27-29 & 52-57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745